Citation Nr: 0321485	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  02-10 869	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Character of Discharge for the period of service from October 
1, 1997 to April 6, 1999.  

ATTORNEY FOR THE BOARD


Bradley Cook, Associate Counsel








INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1997 to April 1999, and was discharged under other 
than honorable conditions.  He had prior periods of active 
duty for training (ACDUTRA).  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2001 administrative decision by the Seattle, Washington, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


REMAND

The record is incomplete regarding the circumstances 
surrounding the veteran's discharge from active duty.  
Information about those circumstances may be critical in the 
matter at hand.  The RO determined that the character of the 
veteran's discharge was not a statutory bar to VA benefits, 
but that the veteran's actions leading to discharge amounted 
to willful and persistent misconduct, which is a regulatory 
bar to benefits.  Such finding is based on facts shown, and 
should not be made based on an incomplete record.

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should obtain copies of the 
veteran's complete service personnel 
file, including records of any 
counseling, commendations or disciplinary 
actions, and all correspondence to and 
from the veteran concerning any leave 
requests, requests to extend leave, and 
absences without leave.  

2.  The RO should readjudicate the claim 
in light of all additional evidence 
obtained.  If the benefit sought remains 
denied, the appellant and his 
representative should be issued an 
appropriate Supplemental Statement of the 
Case and afforded the requisite period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.  

No action is required of the appellant until he is notified.  
He has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

